Citation Nr: 0016437	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-06 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Columbia Fawcett Memorial 
Hospital on February 24, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
February 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a decision of the Department of Veterans Affairs 
(VA) Medical Center in Bay Pines, Florida (VAMC).


FINDINGS OF FACT

The veteran has not alleged that she has met the three 
elements necessary for payment or reimbursement of 
unauthorized medical expenses incurred in connection with 
emergency room treatment rendered at Columbia Fawcett 
Memorial Hospital on February 24, 1997.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding payment or reimbursement of unauthorized 
medical expenses incurred in connection with emergency room 
treatment rendered at Columbia Fawcett Memorial Hospital on 
February 24, 1997.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 
38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability;

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 1991 & Supp. 1995); 38 C.F.R. § 17.120 (1996).  


Where an appellant does not, at least, allege all three 
elements for payment or reimbursement of unauthorized medical 
expenses, the claim is not well grounded.  Parker v. Brown, 7 
Vet. App. 116 (1994).  

Service connection is currently in effect for fibroadenoma of 
the right breast, and the postoperative residuals of 
bilateral chronic cystic mastitis, rated as noncompensable.  

The record shows that the veteran was treated in the 
emergency room at Columbia Fawcett Memorial Hospital on 
February 24, 1997, for a chief complaint of a painful 
"period," constipation and questionable chills.  She had 
had nausea and vomiting, but none at present.  Minimal 
suprapubic tenderness without flank tenderness was noted.  A 
pelvic examination was recommended, but she stated that she 
would see her own doctor for this.  The diagnosis was 
abdominal/pelvic pain of unknown etiology and dysmenorrhea.  
It was recommended that she rest at home for 12 to 24 hours 
and have a pelvic examination "soon."  

The veteran testified at a hearing at the VAMC in September 
1998.  At that time, she indicated that she had been in 
extreme pain for several hours prior to traveling to the 
emergency room.  She stated that she thought that she was 
going to die.  She said that she called the VA and was 
instructed to go to the nearest emergency room.  She stated, 
in essence, that, as a female veteran, she routinely receives 
treatment at VA medical facilities and that, had she gone to 
the VA, she would have received treatment.  However, due to 
the emergent nature of the condition, she was unable to 
travel that far.  

The veteran is only service connected for a fibroadenoma of 
the right breast and bilateral cystic mastitis.  She is not 
service connected for a disease manifested by pelvic pain or 
dysmenorrhea, the condition for which emergency treatment was 
rendered.  She has not alleged that she is entitled to a 
permanent and total rating by reason of her service connected 
disability or that this condition was aggravated by the 
abdominal pain and dysmenorrhea.  Thus, the veteran has not 
alleged that she has met the first of the three requirements 
for payment or reimbursement of the medical expenses incurred 
on February 24, 1997.  She has not made an "ipse dixit 
averment" and the claim is not plausible and must be denied.

Regarding the veteran's assertion that she would have 
received treatment despite her non-service-connected status, 
had she been able to go the nearest VA medical facility, the 
Board notes that, in pertinent part, 38 U.S.C.A. § 1703(a) 
provides that, when VA facilities are not capable of 
furnishing the care or services required, the Secretary, as 
authorized under § 1710, may contract with non-VA facilities 
in order to furnish hospital care to a veteran for the 
treatment of a service- connected disability; a disability 
for which a veteran was discharged or released from the 
active military, naval or air service; a disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; a disability associated with 
and held to be aggravating a service-connected disability; or 
any disability of a veteran participating in a rehabilitation 
program under VA auspices. 38 C.F.R. § 17.50b(a)(1).

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  The focus of the Board's 
review is limited to the question of whether the VA gave 
prior authorization for the hospital care the veteran 
received. This is a factual, not a medical, determination.  
See Similes v. Brown, 5 Vet. App. 555 (1994).  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to the VA within 72 hours after the hour 
of admission.  38 C.F.R. § 17.50d.  While the veteran may 
have been advised by an employee at the VAMC to go to a non-
VA hospital, the advice to go to a non-VA hospital is not the 
specific type of authorization contemplated in the 
regulation.  See Smith v. Derwinski, 2 Vet. App. 378 (1992).  

In this regard, it should be commented that the provisions of 
38 U.S.C.A. § 1722(a) referring to treatment of nonservice- 
connected disabilities of a veteran who is unable to defray 
the expenses of necessary care under 38 U.S.C.A. § 
1710(a)(1)(I), 

refers to treatment in VA medical facilities and not in 
private hospitals.  Thus, in this case, the private medical 
care in question was not authorized by the VA and could not 
have been authorized since the veteran was not eligible for 
non-VA hospital care at VA expense.  

Even assuming that the veteran was entitled to care, no 
remedy is provided under the statute for the improper denial 
of VA medical care.  While "it is a general and indisputable 
rule, that where there is a legal right, there is also a 
legal remedy by suit or action at law whenever that right is 
invaded," where the remedy sought is a monetary award 
against the U.S. Government, and particularly where Congress 
has enacted an intricate and all-encompassing statutory 
scheme, such expenditures must be specifically authorized by 
statute.  With respect to veterans' benefits, Congress has 
created a comprehensive statutory scheme for the payment of 
such benefits, but has not created a reimbursement remedy.  
Malone v. Gober, 10 Vet. App. 539 (1997); Zimick v. West, 11 
Vet. App. 45 (1998).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to her claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete her application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of her claim.  
There is no indication of record that there is evidence 
pertinent to this case that is necessary for an equitable 
adjudication.


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred in connection with emergency room 
treatment rendered at Columbia Fawcett Memorial Hospital on 
February 24, 1997 is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

